Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.   

Response to Arguments 
2.	Applicant's arguments, filed on 12/21/2021 with respect to claims 1-30 in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to the claims. See the rejection the claims below for relevant citations found in Gordaychik, Casati and Wu disclosing the newly added limitations.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

      Claims 1-9, 11-24 and 26-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gordaychik (US 2019/0363843), (hereinafter, Gordaychik) in view of Casati (US 2020/0351762), (hereinafter, Casati). 					
Regarding claims 1 and 16, Gordaychik disclose a method of wireless communication performed by a user equipment (UE), comprising:
initiating a communication session establishment procedure to connect using a particular radio access technology (RAT) of a plurality of RATs supported by the UE, that is a narrowband (NB) RAT or non-NB RAT (= UE 142 may transmit an attach request message 146 including a UE capability ID…and the capability ID 130 may include an ability to communicate via a particular protocol or device type such as New radio, LTE, MTC, narrowband etc, see [0017-19 and 0026-27]),
wherein the particular RAT corresponds to a UE radio capability identifier provided during communication session establishment procedure (= UE 142 may transmit an attach request message 146 including a UE capability ID…and the capability ID may include an ability to communicate via a particular protocol or device type such as New radio, LTE, MTC, narrowband etc, see [0017-18 and 0026-27]; and the capability identifier may indicate radio access technology type, see [0019]).
Gordaychik explicitly fails to disclose the claimed limitations of:
 “determining, during signaling of the communication session establishment procedure, whether the UE supports radio capability signaling (RACS) optimization for the particular RAT”; and transmitting, during the signaling of the communication session establishment procedure, a communication session establishment message including the UE radio capability identifier based at least in part on a result of determining whether the UE supports RACS optimization for the particular RAT”.
Casati, which is an analogous art, equivalently discloses the claimed limitations of:
“determining, in connection with the communication session establishment procedure, whether the UE supports radio capability signaling (RACS) optimization for the particular RAT” (= registration request message indicates that the user equipment supports RACS, see [0009, 0032 and 0003]); and transmitting, during the signaling of the communication session establishment procedure, a communication session establishment message including the UE radio capability identifier based at least in part on a result of determining whether the UE supports RACS optimization for the particular RAT (= UE may be identified/associated in a 5GS network using PEI and in EPS network using IMEI, see [0003 and 0032]; and obtaining a user equipment radio capability identification associated with the user equipment, see [0009])”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Casati with Gordaychik for the benefit of achieving a communication network that is aware of UE ratio capability 

Regarding claims 2 and 17, as mentioned in claims 1 and 16, Gordaychik explicitly fails to disclose the method/UE, wherein the RAT is a first RAT and the UE radio capability identifier is a first UE radio capability identifier, and further comprising: initiating another communication session establishment procedure to connect using a second RAT; determining whether the UE supports RACS optimization for the second RAT; and transmitting a second UE radio capability identifier that applies to the second RAT based on at least in part on determining whether the UE supports RACS optimization for the second RAT. 
	However, Casati, which is an analogous art equivalently discloses method/UE, wherein the RAT is a first RAT and the UE radio capability identifier is a first UE radio capability identifier, and further comprising: initiating another communication session establishment procedure to connect using a second RAT; determining whether the UE supports RACS optimization for the second RAT; and transmitting a second UE radio capability identifier that applies to the second RAT based on at least in part (see, [0009; 0032 and 0047]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Casati with Gordaychik for the benefit of achieving a communication network that is aware of UE ratio capability without inquiring the full set of capabilities thereby minimizing signaling size over the communication network. 

Regarding claims 3 and 18, as mentioned in claims 2 and 17, Gordaychik explicitly fails to disclose the method/UE, wherein the first UE radio capability identifier is a narrowband radio capability identifier and the second UE radio capability identifier is a wideband UE radio capability identifier.  
	However, Casati, which is an analogous art equivalently discloses method/UE, wherein the first UE radio capability identifier is a narrowband radio capability identifier and the second UE radio capability identifier is a wideband UE radio capability identifier (see, [0009; 0032 and 0047]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
 
Regarding claims 4 and 19, as mentioned in claims 1 and 16, Gordaychik further discloses the method/UE, wherein the UE supports: narrowband access and wideband access (see, [0026-27]). 

Regarding claims 5 and 20, as mentioned in claims 1 and 16, Gordaychik explicitly fails to disclose the method/UE, wherein the UE radio capability identifier indicates that the UE supports RACS optimization for the particular RAT.  
	However, Casati, which is an analogous art equivalently discloses method/UE, wherein the UE radio capability identifier indicates that the UE supports RACS optimization for the particular RAT (see, [0009, 0032 and 0047]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Casati with Gordaychik for the benefit of 

Regarding claims 6 and 21, as mentioned in claims 1 and 16, Gordaychik further discloses the method/UE, wherein the UE radio capability identifier indicates that the UE supports: plurality of non-NB RATs, associated with the UE, including the non-NB RAT, a plurality of narrowband RATS, associated with the UE, including the NB RAT, or  plurality of RATs, associated with the UE, including the non-NB RAT and the NB RAT. (see, [0018-19 and 0026-27]). 


Regarding claims 7 and 22, as mentioned in claims 1 and 16, Gordaychik further discloses the method/UE, further comprising providing  at least one of a first UE radio capability identifier for the NB RAT or a second UE radio capability identifier for the non-NB RAT as the UE radio capability identifier (see, [0018-19 and 0026-27]). 

Regarding claims 8 and 23, as mentioned in claims 7 and 22, Gordaychik further discloses the method/UE, wherein the UE is configured to provide the first UE radio capability identifier as a particular response to a query for a RAT capability of the UE when the particular RAT is the NB RAT (see, [0018-19 and 0026-27]). 

Regarding claims 9 and 24, as mentioned in claims 7 and 22, Gordaychik further discloses the method/UE, wherein the UE is configured to provide the second UE radio capability identifier as a particular response to a query for a RAT capability of the UE when the RAT is the non-NB RAT (see, [0018-19 and 0026-27]). 

Regarding claims 11 and 26, Gordaychik discloses a method of wireless communication performed by a base station (BS), comprising:
initiating a communication session establishment procedure to enable a user equipment (UE), supporting a plurality of radio access technologies (RATs) to connect using a particular RAT of the plurality of RATs that is a narrowband (NB) RAT or a non-NB RAT (= UE may receive a capability request from gNB 104, see [0017, 0019, 0026 and 0013]),
a UE radio capability identifier provided during communication session establishment procedure (= UE 142 may transmit an attach request message 146 including a UE capability ID…and the capability ID may include an ability to communicate via a particular protocol or device type such as New radio, LTE, MTC, narrowband etc, see [0017-18 and 0026-27]; and the capability identifier may indicate radio access technology type, see [0019]);
 querying a RAT capability of the UE (= UE may receive a capability request from gNB 104, see [0017 and 0019]);
 receiving, during signaling of the communication session establishment procedure and as a response to querying the RAT capability of the UE, a communication session establishment message including the UE radio capability identifier and indicating support for a plurality of RATs (= in response, the UE 102 may provide a UE capability information message 108 including UE capability ID to the gNB 104, see [0017 and 0026-27]) and 
0097-087230193280determining, based at least in part on a result of receiving the communication session establishment message including the UE radio capability identifier, a network capability of the UE (= capability ID may include cellular specific elements, for example, an ability to communicate via a particular protocol or device such as new radio, LTE, MTC, narrowband etc… and non-cellular specific information, see [0018]; and the capability identifier may indicate radio access technology type, see [0019]).  
Gordaychik explicitly fails to disclose the claimed limitations of: “
“the UE radio capability identifier being included in the communication session establishment message based at least in part on the UE supporting radio capability signaling (RACS) optimization for the particular RAT”. 
However, Casati, which is an analogous art, equivalently discloses the claimed limitations of:
 “the UE radio capability identifier being included in the communication session establishment message based at least in part on the UE supporting radio capability signaling (RACS) optimization for the particular  RAT” ( = registration request message indicates that the user equipment supports RACS, see [0009, 0032 and 0003]; and UE may be identified/associated in a 5GS network using PEI and in EPS network using IMEI, see [0003 and 0032]; and obtaining a user equipment radio capability identification associated with the user equipment, see [0009])”.


Regarding claims 12 and 27, as mentioned in claims 11 and 26, Gordaychik further discloses the method/BS, wherein the UE radio capability identifier indicates a set of RATs supported by the UE, including the particular RAT (see, [0018-19 and 0026-27]). 

Regarding claims 13 and 28, as mentioned in claims 11 and 26, Gordaychik further discloses the method/BS, wherein the UE radio capability identifier is at least one of a first UE radio capability identifier for the NB RAT or a second UE radio capability identifier for the non-NB RAT (see, [0018-19 and 0026-27]). 

Regarding claims 14 and 29, as mentioned in claims 13 and 28, Gordaychik further discloses the method/BS, further comprising: receiving (see, [0018-19 and 0026-27]). 

Regarding claims 15 and 30, as mentioned in claims 13 and 28, Gordaychik further discloses the method/BS, further comprising: receiving the second UE radio capability identifier as a particular response to a query for a RAT capability of the UE when the particular RAT is the NB RAT (see, [0018-19 and 0026-27]). 
                                   
4.      Claims 10 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gordaychik and Casati in view of Wu (US 2020/0275323), (hereinafter, Wu). 		
Regarding claims 10 and 25, as mentioned in claims 1 and 16, the combination of Gordaychik and Casati explicitly fails to disclose the method/UE further comprising determining that the UE does not support RACS optimization and transmitting an an empty field for the UE radio capability identifier as a particular response to a query for a RAT capability of the UE.
Wu, which is an analogous art equivalently discloses method/UE, wherein the UE does not support RACS optimization and wherein the UE is configured to transmit an empty field for the UE radio capability identifier as a particular response to a query for a RAT capability of the UE (= empty space 726, see, [0075]; and empty space 812, see [0077 and 0082]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Wu with Gordaychik and Casati for the benefit of achieving a communication network that efficiently managing capability signaling thereby support seamless handover in the communication network. 

CONCLUSION  
  5.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.